Citation Nr: 0033776	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  96-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991), for residuals of a July 1994 lumbar 
laminectomy, including peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to August 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991), for 
residuals of a July 1994 lumbar laminectomy, including 
peripheral neuropathy.

In August 1996, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In November 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge; a transcript of 
which has been associated with the claims file.


REMAND

The veteran claims that following a lumbar laminectomy in 
July 1994 at a VA facility, his symptoms of peripheral 
neuropathy worsened.  He attributes the worsening of the 
symptoms to the laminectomy.

The veteran underwent a VA examination in February 1995.  The 
examiner was asked to review the claims file and answer the 
following questions: (1) Did the surgery in July 1994 make 
the veteran's back worse? and (2) Would a hematoma the size 
of a lemon be an expected surgical consequence?  The Board 
notes that the copy of the February 1995 examination report 
in the claims file has a space throughout the copy, which has 
eliminated words from the examination report.  Based on the 
Board's reading of the examination report, the examiner 
stated that the veteran claimed that the symptoms had gotten 
worse but that based upon the description of the operation 
that the surgery should have helped his symptoms.  The Board 
finds that the examiner's response did not answer the 
question asked.

Additionally, the examiner noted that he would have the 
veteran undergo an electromyograph (EMG).  An EMG was 
conducted in March 1995, which revealed no lumbar 
radiculopathy.  There is no addendum in the record, which 
interprets the results of the EMG in relation to the 
veteran's July 1994 surgery.  The Board is not at liberty to 
draw the conclusion itself.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board finds that the copy of the February 1995 
examination report is unacceptable and finds that the RO 
should attempt to obtain a full and complete copy of the 
February 1995 examination report and associate it with the 
claims file.  The Board will lay out what additional 
development needed below.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain a full and 
complete copy of the February 1995 
examination report and associate it with 
the claims file.

2.  If the RO is able to obtain a full 
and complete copy of the February 1995 
examination report, it should refer the 
claims file to the same examiner who 
conducted the February 1995 examination, 
and ask him to review the claims file in 
its entirety, to include medical records 
prior to July 1994, which address lumbar 
radiculopathy, and have him answer the 
following questions: (1) Did the surgery 
in July 1994 make the veteran's back 
worse? and (2) Would a hematoma the size 
of a lemon be an expected surgical 
consequence?  The examiner is to answer 
yes or no to each question and state upon 
what medical evidence and medical 
principles the opinion is based.

3.  If the RO is able to obtain a full 
and complete copy of the February 1995 
examination report, and if the examiner 
who conducted the February 1995 
examination is no longer available, the 
RO should refer the claims file to 
another examiner to have this examiner 
review the claims file in its entirety, 
to include medical records prior to July 
1994, which address lumbar radiculopathy, 
and have him answer the following 
questions: (1) Did the surgery in July 
1994 make the veteran's back worse? and 
(2) Would a hematoma the size of a lemon 
be an expected surgical consequence?  The 
examiner is to answer yes or no to each 
question and state upon what medical 
evidence and medical principles the 
opinion is based.

4.  If, however, the RO is unable to 
obtain a full and complete copy of the 
February 1995 examination report, the RO 
should schedule the veteran to undergo a 
VA orthopedic examination.  The examiner 
should report the current medical 
findings and review the claims file in 
its entirety, to include medical records 
prior to July 1994, which address lumbar 
radiculopathy, and have him answer the 
following questions: (1) Did the surgery 
in July 1994 make the veteran's back 
worse? and (2) Would a hematoma the size 
of a lemon be an expected surgical 
consequence?  The examiner is to answer 
yes or no to each question and state upon 
what medical evidence and medical 
principles the opinion is based.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151, for 
residuals of a July 1994 lumbar 
laminectomy, including peripheral 
neuropathy.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

